DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the subterranean formation material is free to move in any direction along a surface of a specimen table relative to the indenter” in lines 11-12.   However, the original disclosure does not disclose that the subterranean formation 
Claims 2-9 and 33 depend on claim 1 and inherit the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 2,335,235 issued to Clifton (“Clifton”) in view of U.S. Patent 7,302,831 issued to Moyse et al. (“Moyse”) and U.S. Patent 8,234,912 issued to Suarez-Rivera et al. (“Suarez-Rivera”).

As for claim 1, Clifton discloses a method for measuring continuous hardness in  material, the method comprising:
pressing the tip of an indenter (54) in an indentation assembly (Fig. 1) against a surface of material with a prescribed force (page 3, left column, lines 18-43);
creating an indentation (page 3, left column, lines 18-43);
measuring the depth of the indentation (page 3, right column, lines 2-6); and
moving at least one of the indenter across the surface of the material, the material across the surface of the indenter (page 3, left column, lines 18-43), or combinations thereof, with constant axial force applied to the tip of the indenter to create an indentation path (page 3, left column, lines 18-43) where the material (50) is free to move in any direction (for example, when the clamping mechanism 45-49 is loosened, 
wherein the applied force (page 1, left column, lines 26-32) and lateral displacement (i.e. the fact that there is relative movement between the indenter and the material so that the material is scratched; page 1, left column, lines 26-32) are used to determine the continuous hardness of the formation material (page 1, left column, lines 26-32).
Clifton does not disclose the step of measuring the applied force, indenter displacement, and lateral displacement while the indenter is creating the indention path, wherein the applied force, indenter displacement, and lateral displacement are used to determine the continuous hardness of the formation material.
However, Moyse discloses measuring (col. 8, lines 39-45) applied force (using 75), indenter displacement (using 135), and lateral displacement while the indenter is creating the indention path (col. 8, lines 7-28).  Moyse discloses that the measuring is performed by a computerized automated system that uses many sensors (col. 8, lines 7-28)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Clifton by including the measuring performed by a computerized automated system that uses many sensors as taught by Moyse in order to reduce the training, skill and expertise required to perform the method and to enhance the accuracy and consistency of the method (Moyse: col. 9, lines 61-67).

	However, Suarez-Rivera discloses a material that is subterranean formation material (col. 3, lines 11-24). Suarez-Rivera discloses performing a scratch test to determine properties of the subterranean formation material (col. 3, lines 25-58).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the material of Clifton and Moyse to be subterranean formation material as taught by Suarez-Rivera so that analyzed data can be used to create models that predict the behavior of areas of subterranean formation material with similar geologic and petrologic properties (Suarez-Rivera: col. 3, lines 25-58).
Clifton as modified by Moyse and Suarez-Rivera discloses that the applied force (Clifton: page 1, left column, lines 26-32), indenter displacement (Clifton: page 1, left column, lines 26-32 and page 3, right column, lines 2-6 and Moyse: col. 7, lines 13-19), and lateral displacement (i.e. the fact that there is relative movement between the indenter and the material so that the material is scratched; page 1, left column, lines 26-32) are used to determine the continuous hardness of the formation material (page 1, left column, lines 26-32).

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 2,335,235 issued to Clifton (“Clifton”) in view of U.S. Patent 7,302,831 .

As for claim 2, Clifton as modified by Moyse and Suarez-Rivera discloses all the limitations of the claimed invention including that the indention assembly (Clifton: Fig. 1) is part of an apparatus comprising:
a specimen table (Clifton: 11) with a slot (Clifton: 53) for at least one indenter (Clifton: 54); and
an indention assembly (Clifton: Fig. 1) comprising at least one indenter (Clifton: 54), wherein the indention assembly is installed under the specimen table such that the indenter may contact a specimen of formation material by extending through the hole (Clifton: Figs. 1 and 3), the indenter configured to press against the specimen as the specimen is moved across the specimen table (page 3, left column, lines 7-43), the indenter including a rolling or sliding indentation tip (55) which dents the specimen,
except a force and displacement sensor.  Instead, Clifton as modified by Moyse and Suarez-Rivera discloses that the indenter has separate force (Moyse: 75) and displacement sensors (Moyse: 135).
However, Deutloff discloses a force and displacement sensor (col. 3, lines 28-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Clifton, Moyse and Suarez-Rivera by substituting a force and displacement sensor as taught by 
	
As for claim 6, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses that the at least one indenter tip shape (Clifton: 56) is at least one of spherical, pointed (Clifton: Fig. 8), elliptical, wheel, and combinations thereof.

As for claim 7, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses that the specimen is pressed against the indenter by using at least one of hand force, calibrated weight, mechanical means (Clifton: 48, 49), and combinations thereof.

As for claim 8, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses that the mechanical means (Clifton: 48, 49) is at least one of a spring, a clamp (48, 49), hydraulic actuator, electromechanical actuator, and combinations thereof.

As for claim 9, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses a computer (Moyse: 300) to receive the data from the force and displacement sensors.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 2,335,235 issued to Clifton (“Clifton”) in view of U.S. Patent 7,302,831 issued to .

As for claim 3, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses all the limitations of the claimed invention,
except at least one motion sensor on the surface of the specimen table.
However, Fujisawa discloses at least one motion sensor (33) on the surface of a table (2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the table of Clifton, Moyse, Suarez-Rivera and Deutloff by including the motion sensor as taught by Fujisawa in order to automatically and accurately detect the position of the specimen carrying platform 20 of Clifton.

As for claim 4, Clifton as modified by Moyse, Suarez-Rivera, Deutloff and Fujisawa discloses that the at least one motion sensor (Fujisawa: 33) is at least one of mechanical, optical (Fujisawa: col. 5, lines 21-24), electromagnetic, and combinations thereof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 2,335,235 issued to Clifton (“Clifton”) in view of U.S. Patent 7,302,831 issued to Moyse et al. (“Moyse”), U.S. Patent 8,234,912 issued to Suarez-Rivera et al. (“Suarez-Rivera”) .

As for claim 5, Clifton as modified by Moyse, Suarez-Rivera and Deutloff discloses all the limitations of the claimed invention
except that the specimen table has a concave semi-cylindrical shape.
However, Prussia discloses a specimen table (Prussia: 152) that has a concave shape (Prussia: col. 8, lines 39-45).  Brandt discloses a specimen table (Brandt: 4) has a concave semi-cylindrical shape (Brandt: see Figs. 2A and 2B).  Sherts discloses a specimen table (Sherts: 22) that has a concave semi-circular shape (Sherts: Fig. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the specimen table of Clifton, Moyse, Suarez-Rivera and Deutloff to have a concave semi-cylindrical shape in order to ensure that a cylindrical specimen under investigation does not move (Prussia: col. 8, lines 39-45 and Brandt: Figs. 2A and 2B).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues that nothing on Fig. 2 suggests that the specimen would not be free to move out of the page along the surface of the specimen table 110.  However, the examiner is not persuaded.  The drawings (and The examiner has not interpreted the instant application’s silence regarding any possible constraints as support that such constraints do not exist.
On page 4 of the Remarks, Applicant argues that that paragraph [0017] of the published application (page 4, lines 23-30 of the submitted Specification) supports that the specimen can be moved in any direction along the surface of the specimen table.  The examiner respectfully disagrees.  This paragraph/portion describes that measurements can be made along any direction with respect to features of the specimen such as the bedding orientation or fracture orientations.  However, paragraph [0017] does not disclose that the specimen itself is moved in any direction during the measurement.  Instead, it suggests that the measurement direction is not constrained by features of the specimen.  For example, one having ordinary skill in the art could mount the specimen in an orientation in which a straight-line measurement (as shown in Fig. 2) would move across any bedding orientation or fracture orientation features.  Also, this paragraph/portion does not imply that the disclosed subject matter is generic to the Specimen Table embodiment.  Instead, the mention of radial, axial and transverse orientations suggests a cylindrical coordinate system more appropriate for the Downhole Tool embodiment.  Furthermore, pages 9-10 of the Specification disclose the subject matter that is generic to the Specimen Table embodiment, and the limitation that the specimen can move in any direction on the 
On page 9 of the Remarks, Applicant argues that Clifton does not mean the specimen is free to move in any direction along a surface of a specimen table relative to the indenter, within the broadest reasonable interpretation in view of Applicant’s specification.  The examiner respectfully disagrees.  Since Applicant’s specification does not disclose under what conditions or circumstances that a specimen is free to move in any direction along a surface of a specimen table relative to the indenter, Applicant’s specification does not provide any limits of the broadest reasonable interpretation of that limitation, other than the dictionary definitions of the terms of the claims or what is shown in Fig. 2 (i.e. the claim is not specific regarding the conditions in which the specimen is free to move).  Since Clifton discloses the specimen table and indenter as claimed, and since the examiner has explained that the specimen’s position can be adjusted in any direction parallel to the top surface of specimen table when the clamping mechanism is loosened, the examiner has demonstrated that Clifton reads on the broadest reasonable interpretation of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853